           Case 2:19-cv-03524-JS Document 40 Filed 02/26/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VERNETTA JOHNSTON                               :         CIVIL ACTION
                                                 :
    v.                                           :         No. 19-3524
                                                 :
 INDEPENDENCE BLUE CROSS, LLC,                   :
 et al.                                          :

                                            ORDER

         AND NOW, this 26th day of February, 2021, upon consideration of Defendants

Independence Blue Cross, LLC and the Pension Committee of the Pension Plan of Independence

Blue Cross’s Motion for Summary Judgment, Plaintiff Vernetta Johnston’s opposition, and the

parties’ presentations at the October 23, 2020, telephonic oral argument on the Motion, and for the

reasons stated in the accompanying Memorandum, it is ORDERED the Motion (Document 33) is

GRANTED. Judgment is entered in favor of Defendants on all remaining claims.

         The Clerk of Court is DIRECTED to mark this case CLOSED.




                                                          BY THE COURT:



                                                          /s/ Juan R. Sánchez
                                                          Juan R. Sánchez, C.J.
